   Case 2:21-cr-00048-MHT-SRW Document 26 Filed 03/01/21 Page 1 of 4



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )       CRIMINAL ACTION NO.
        v.                         )           2:21cr48-MHT
                                   )               (WO)
VANCE KEVANTE ROBINSON             )

                                ORDER

    This cause is before the court on defendant Vance

Kevante       Robinson’s     unopposed      motion     to     continue

(Doc. 25).      For the reasons set forth below, the court

finds that jury selection and trial, now set for March

15, 2021, should be continued pursuant to 18 U.S.C.

§ 3161.

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is   limited   by   the   requirements      of     the   Speedy

Trial Act, 18 U.S.C. § 3161.           The Act provides in part:

    “In any case in which a plea of not guilty is
    entered, the trial of a defendant charged in
    an   information   or  indictment   with   the
    commission of an offense shall commence within
    seventy days from the filing date (and making
    public) of the information or indictment, or
   Case 2:21-cr-00048-MHT-SRW Document 26 Filed 03/01/21 Page 2 of 4




    from the date the defendant has appeared
    before a judicial officer of the court in
    which such charge is pending, whichever date
    last occurs.”

§ 3161(c)(1).      The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”        § 3161(h)(7)(A).           In        granting    such    a

continuance,     the    court      may   consider,          among   other

factors, whether the failure to grant the continuance

“would be likely to ... result in a miscarriage of

justice,” § 3161(h)(7)(B)(i), or “would deny counsel

for the defendant ... the reasonable time necessary for

effective preparation, taking into account the exercise

of due diligence,” § 3161(h)(7)(B)(iv).

    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Robinson in a speedy trial.

The COVID-19 pandemic poses an extreme danger to public

health,   particularly        in    light      of     the    new,    more


                                   2
      Case 2:21-cr-00048-MHT-SRW Document 26 Filed 03/01/21 Page 3 of 4




transmissible       strains         that       have       emerged.      Holding   a

trial     in    person     at    this      time       risks     the    health   and

safety of the parties, the court, and all potential

jurors.        Moreover, Mr. Robinson has filed a notice of

intent to change plea (Doc. 23) but has indicated that

additional meetings with counsel are necessary before

the change-of-plea hearing can occur.                         In addition, the

government        does        not     oppose          the     requested      trial

continuance.        The court finds that a continuance of the

trial is necessary in order to protect public health

and the safety of the proceedings and to ensure that

the      parties       are      able       to         present        their    cases

effectively.

                                               ***

      Accordingly, it is ORDERED as follows:

      (1)      Defendant      Vance     Kevante           Robinson’s    unopposed

motion to continue trial (Doc. 25) is granted.

      (2) The jury selection and trial, now set for March

15, 2021, are reset for June 7, 2021, at 10:00 a.m., in

Courtroom       2FMJ     of     the   Frank          M.    Johnson    Jr.    United

                                           3
   Case 2:21-cr-00048-MHT-SRW Document 26 Filed 03/01/21 Page 4 of 4




States    Courthouse        Complex,       One     Church      Street,

Montgomery, Alabama.

    The United States Magistrate Judge shall conduct a

pretrial conference prior to the June trial term.

    DONE, this the 1st day of March, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
